Citation Nr: 9925862	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife of appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO assigned a 100 
percent evaluation effective April 28, 1990; a 50 percent 
evaluation effective July 1, 1990; a 100 percent evaluation 
effective June 9, 1992; and a 50 percent evaluation effective 
August 1, 1992.  The original date of the veteran's claim for 
service connection for post-traumatic stress disorder was May 
1, 1990 and service connection was granted by means of an 
April 1998 Board decision.  The veteran appeals the current 
(original) disability rating for post-traumatic stress 
disorder. 


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

After a review of the veteran's claims folder, the Board 
finds that additional development of the case is appropriate.  
At a June 1999 personal hearing before the undersigned Board 
Member sitting at the RO, the veteran indicated that he was 
scheduled to be admitted to the hospital by his psychiatrist 
the week following the hearing. The Board feels that such 
evidence would be probative to the issue of the current 
severity of the veteran's post-traumatic stress disorder. 

Similarly, at the June 1999 Board hearing, the veteran 
indicated that he was receiving Social Security benefits due 
to his post-traumatic stress disorder and nerves.  The Board 
notes that VA's duty to assist veterans in developing facts 
pertinent to their claims includes requesting information 
from other federal departments or agencies, and where VA has 
notice that the veteran is receiving Social Security 
Administration disability benefits, the records relied upon 
in making that determination are pertinent to his VA claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the Board finds that a remand is in order to obtain the 
veteran's records from the Social Security Administration.  

Accordingly, the case is REMANDED for the following 
development.  

1.  The veteran should provide the names 
and him for post-traumatic stress 
disorder since June 1999.  After securing 
the necessary release(s), the RO should 
obtain legible copies of these records, 
including the inpatient treatment that 
was pending at the time of the June 1999 
Board hearing.

2. The RO should also obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full. 

4. Following completion of the foregoing, 
the RO should review the issues on 
appeal. If the decision remains adverse 
to the veteran, in whole or in part, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond. 
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations. No 
inference should be drawn regarding the final disposition of 
this claim. The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.






		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1998).



 

